Citation Nr: 0614460	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  97-19 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from October 1980 through 
October 1984.  He died in January 1994 and the appellant is 
his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant seeks Dependency and Indemnity Compensation 
(DIC) through a claim to establish service connection for the 
veteran's cause of death.  She contends that the numerous 
instances of viral infections, complaints of chest pain, 
chills, fever, and fatigue that are documented in the service 
medical records are causally connected to the veteran's fatal 
dilated cardiomyopathy.  Despite being previously remanded, 
this matter is unfortunately still not ready for appellate 
review.

There is evidence to suggest that the service medical records 
in the claims folder are incomplete.  At the various hearings 
in this matter, the appellant refers to in-service treatment 
during the veteran's convalescent leave.  There is a note in 
one of the service records stating that the veteran was on 
convalescent leave, but there are no complete treatment 
records apparent in the claim folder.  According to the 
appellant, this treatment took place immediately prior to the 
veteran's discharge, beginning in approximately May 1984, in 
Fort Hood and possibly Fort Mack.  There IS NO Evidence of 
record showing treatment between June 1984 and October 1984.  
There is no evidence that the RO obtained complete service 
medical records, and the available records appear to have 
been sent in by the appellant.  Thus, additional development 
is required under 38 U.S.C.A. § 3.159(c)(2).

Private medical records are also missing from the file.  At 
various times in the course of this appeal, including at the 
August 2004 hearing, the appellant stated that the veteran 
was treated at Emory University Hospital by Dr. Ghanti, a 
cardiologist.  Dr. Ghanti's records are not part of the 
claims folder, but are relevant to this appeal, thus 
additional development is required under 38 U.S.C.A. 
§ 3.159(c)(1).

In addition to obtaining complete copies of the service and 
private medical records, VA must obtain a new medical 
opinion.  The July 1992 VA medical report signed by Dr. Omar 
refers to a 50 year old patient with a history of alcohol and 
drug abuse.  The record was corrected, however, the Statement 
of the Case refers to alcohol and drug abuse as though it 
applied to this veteran.  Dr. Chen's April 2001 medical 
opinion also states that the veteran's "history of drug and 
alcohol abuse may have been contributory to his 
cardiomyopathy."  Because the medical nexus opinion contains 
incorrect medical data, a new opinion must be obtained.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  Corrective notice is required under 
Dingess/Hartman before the appellant's claim can be properly 
adjudicated.


Accordingly, the case is REMANDED for the following action:

1.  Obtain a complete copy of the 
veteran's service medical records, 
including all treatment during the 
veteran's convalescent leave, which may 
have occurred at Fort Hood and/or Fort 
Mack.  The RO should utilize all necessary 
resources in this search, including the 
National Personnel Records Center and, if 
necessary, the National Archives.  The RO 
should continue its pursuit of these 
records until either they are received, or 
a negative reply is provided.  Associate 
any non-duplicative records with the 
claims folder. 
 
2.  Ask the appellant to furnish the 
names, addresses, and duly executed 
authorizations for all medical care 
providers who treated the veteran for his 
heart disability, including Dr. Ghanti.  
Obtain all relevant non-duplicative 
private treatment records and associate 
them with the claims folder. 
 
3.  Ensure that VA has met its duties to 
notify and assist the appellant, including 
supplying corrective notice compliant with 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 
 
4.  After completing the actions stated in 
1 through 3, above, obtain a VA medical 
opinion from a specialist in 
cardiovascular diseases.  The VA physician 
should review the complete claims folder 
in connection with this request, and 
identify the relevant records used in the 
opinion.  The physician is instructed not 
to consider the misinformation in the 
original copy of Dr. Omar's July 1992 
report regarding drug and alcohol abuse. 
 
The physician is requested to provide an 
opinion, based upon a review of the 
evidence, as to whether it is at least as 
likely as not that the veteran's dilated 
cardiomyopathy existed during his active 
service or within one year of his October 
1984 discharge, or whether it is at least 
as likely as not that the dilated 
cardiomyopathy was etiologically related 
to the veteran's service, including to his 
documented in-service viral infections, 
complaints of chest pain, chills, fever, 
and fatigue.  A complete rationale for any 
opinion should be given. 
 
5.  Readjudicate the appellant's claim.  
The RO is instructed not to consider the 
misinformation in the original copy of Dr. 
Omar's July 1992 report regarding drug and 
alcohol abuse.  If the claim remains 
denied, provide the appellant and her 
representative with a Supplemental 
Statement of the Case.  An appropriate 
period of time should be allowed for a 
response.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for 


Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

________________________________
	_______________________________
      CONSTANCE TOBIAS			    MARY ELLEN LARKIN
	             Veterans Law Judge                                   
Acting Veterans Law Judge
         Board of Veterans' Appeals                           
Board of Veterans' Appeals



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





